Atkinson, J.
“When a man dies intestate, leaving a widow and children, the title to his realty vests in the latter, subject only to the former’s right to take a child’s part or have dower assigned therein; and unless it affirmatively appears that, within the time prescribed by law, she elected to take a child’s part, no presumption will arise that she ever had any vested estate in fee in such realty.” Snipes v. Parker, 98 Ga. 522 (25 S. E. 580); Hanvy v. Moore, 140 da. 691 (79 S. E. 772). Applying the principle above stated, there was no error, under uncontradieted evidence, in directing a verdict for the claimant.

Judgment affirmed.


All the Justices concur.